DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1 and 2 of the remarks, filed 12/09/2021, with respect to claims 17-36 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 17, 20-22, 24-30, 32, 35 and the 35 USC 103 rejection of claims 18 and 19 have been withdrawn. 

Allowable Subject Matter
Claims 17-22 and 24-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 17, the prior art of record neither shows nor suggests the combination of structural elements wherein a shunting unit arranged and configured to short the ends of the secondary winding, wherein for each secondary winding, the secondary winding and the shunting element are located on a first side of the rectifier, and the load element is located on a second side of the rectifier, the second side being opposite to the first side, the secondary windings are not directly connected to each other on the first side; and a load element, wherein the load element is connected to a DC connection of each rectifier.
Claims 18-22 and 24-36 depend from allowed claim 17 and are therefore also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PAT 9,112,422 discloses a fault tolerant power converter.

US PUB 2007/0109827 discloses an AC to DC converter circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858